DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-20 directed to non-elected inventions of Group II and III, which were withdrawn without traverse.  Accordingly, claims 9-20 have been cancelled.
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims, the claims below replace all the previous versions of the claims:
Claims 9-20 (Canceled). 
Allowable Subject Matter
Claims 1-8 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a pressure sensor comprising: a membrane comprising an inverted boss and a plurality of concentric depressions forming a plurality of stiffening ribs located between an outside depression area and an inside depression area; a piezoresistive element located on the membrane closer to an outside edge of the membrane and to an edge of an outside stiffening rib than to a mid-section of the membrane; wherein a course of side edges of the plurality of stiffening ribs are defined by depressions in the plurality of concentric depressions. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 05/25/2022. 
The best prior arts of record: Dehe et al. (U.S. Pat. No. 9,580,299) teaches a MEMS device comprising a membrane comprising a plurality of radial inner corrugation lines and a plurality of outer corrugation lines, wherein the inner corrugation lines are configured to make the membrane stiff while the outer corrugation lines are configured to make the membrane flexible;  but does not teach the arrangement of the piezoresistive elements. Doelle (U.S. Pat. No. 9,403,677) teaches a micro-electromechanical semiconductor component comprising a membrane having a boss, a plurality of inside and outside trenches, a plurality of connecting webs (stiffening ribs) formed in between the trenches; but does not teach that the piezoresistive element located on the membrane closer to an outside edge of the membrane and to an edge of an outside stiffening rib than to a mid-section of the membrane. Khuri-Yakub et al. (U.S. Pat. No. 7,615,834) teaches a CMUT with varying thickness membrane comprising a circular membrane, first and second annular shaped trenches 171, 172 located nearer to the peripheral edge 173 of the membrane than to the center of the membrane, a thickened portion attached to or formed integral with the upper surface of the central portion of the membrane; wherein a provision of one or more trenches reduces the stiffness of the membrane while keeping the total membrane mass more or less constant; but does not teach the particular arrangement of the piezoresistive element.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-8 and 21, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 05/25/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tran M. Tran/            Examiner, Art Unit 2855